Citation Nr: 0108019	
Decision Date: 03/19/01    Archive Date: 03/26/01	

DOCKET NO.  97-35 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disorder for the period prior to September 25, 
1997.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right total knee replacement for the period 
from December 1, 1998 until January 5, 2000.

3. Entitlement to an evaluation in excess of 40 percent for 
residuals of a right total knee replacement for the period 
beginning on January 5, 2000.

4.  Entitlement to an increased evaluation for postoperative 
residuals of a left knee meniscus tear, with degenerative 
joint disease, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for a low back 
disability, to include as due to the veteran's service-
connected knee disabilities.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
November 1973.

This matter arises from various rating decisions rendered 
since March 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

A preliminary review indicates that the issue of the 
veteran's entitlement to service connection for a low back 
disability is not yet ready for appellate disposition.  This 
matter will be addressed in the REMAND section of this 
decision.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to September 25, 1997, the veteran's right knee 
disability was manifested by painful motion and instability, 
with x-ray evidence of arthritis.

3.  On September 25, 1997, the veteran underwent a total 
right knee replacement.

4.  The veteran was assigned a temporary 100 percent 
schedular rating effective September 25, 1997, the date of 
the right total knee replacement, with a reduction to 30 
percent effective from December 1, 1998.

5.  Since December 1, 1998, the date of the reduction in the 
100 percent rating, symptomatology associated with the 
veteran's service-connected right total knee replacement has 
included loosening of the right knee prosthesis, limitation 
of flexion of the right knee to 75 degrees, swelling, and 
painful motion.

6.  Symptomatology associated with postoperative residuals of 
a left knee meniscus tear includes painful motion, severe 
crepitus on flexion, and X-ray evidence of degenerative joint 
disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected right knee disability for 
the period prior to September 25, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

2.  The schedular criteria for a separate 10 percent 
evaluation for arthritis and painful motion of the right knee 
for the period prior to September 25, 1997 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  For the entire period beginning on December 1, 1998, the 
schedular criteria for a 60 percent evaluation for the 
veteran's service-connected right total knee replacement have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

4.  The criteria for a evaluation in excess of 10 percent for 
postoperative residuals of a left knee meniscus tear with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5259, 5260, 5261 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to his claims.  
Specifically, the veteran has been afforded several VA 
examinations in conjunction with his claims, and the RO has 
obtained records of reported medical treatment.  While the RO 
notified the veteran of the evidence needed in support of his 
claims in the May 1997 Statement of the Case, the veteran has 
not informed the RO of existing medical evidence beyond that 
which has already been obtained.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

II.  Factual background

In an April 1976 rating decision, the Waco, Texas VARO 
granted service connection for a right knee injury, 
postoperative, in view of in-service evidence of a right knee 
injury.  A 20 percent evaluation was assigned, effective from 
September 1975.  The Waco VARO increased this evaluation to 
30 percent, effective from April 1976, in a September 1976 
rating decision.  This evaluation was predicated on treatment 
records showing significant right knee symptoms following a 
period of post-surgical convalescence (a temporary 100 
percent evaluation had been assigned in the months preceding 
April 1976).  In a February 1995 rating decision, the Chicago 
VARO granted service connection for a left knee disorder on a 
secondary basis, with a temporary 100 percent evaluation 
assigned from March until May of 1994 and a zero percent 
evaluation assigned from May 1994.

During his December 1996 VA examination, the veteran reported 
pain in both knees.  Upon examination, marked limping and 
pain of the right knee was noted.  Pain and localized 
tenderness was noted in both knee joints on leg raising.  
Range of motion studies revealed right knee flexion to 100 
degrees with no pain and to 110 degrees with pain, and 
extension to zero degrees with pain and to 5 degrees without 
pain.  An examination of the left knee revealed motion from 
zero to 110 degrees with pain and motion from 5 to 100 
degrees without pain.  No instability or laxity of either 
knee was noted with range of motion testing.  The diagnoses 
included left knee pain, secondary to the right knee 
disorder; and degenerative arthritis of the right knee joint, 
with status post internal derangement repair of the right 
knee, pain on weightbearing, limitation of motion, moderate 
medial instability, and no laxity or crepitation noted with 
range of motion testing.  X-rays revealed an unremarkable 
left knee, but the right knee was shown to have a radiopaque 
hook projected over the medical aspect of the distal right 
femur and osteophytes at the medial and lateral aspect of the 
distal right tibia.  

The veteran was hospitalized at a VA facility in September 
1997 for chronic right knee pain and underwent a right total 
knee arthroplasty on September 25, 1997.  His postoperative 
course was noted to be optimal, and he was discharged in 
October 1997 with a prognosis for a complete recovery.  
Subsequently, in a February 1998 rating action, the RO 
assigned a temporary 100 percent evaluation for the period 
from September 25, 1997 until December 1, 1998.

During his March 1998 VA hearing, the veteran complained that 
his right knee was very swollen, painful, and limited in 
terms of motion.  The veteran also indicated that his left 
knee had been more symptomatic recently because he had been 
putting all of his weight on it following his right knee 
surgery.  

In a January 1998 statement, a VA neurologist indicated that 
the veteran had "extensive weakness of the right knee" that 
was causing severe pain in the lower back.  

In a November 1998 rating action, the RO increased the 
evaluation for the veteran's left knee disorder to 10 
percent, effective from December 5, 1996, in view of the 
results of his VA examination from that date.  Evidence of 
painful motion of the left knee, as shown upon examination in 
December 1996, was cited as the basis for this increase.

The veteran underwent a VA orthopedic examination in December 
1998, during which he complained of pain in the legs and the 
right knee that was aggravated by long periods of standing, 
walking, and sitting.  Upon examination, chronic swelling was 
noted in both knees.  The veteran was unable to stand well on 
the right but could stand steadily on the left.  Medial 
laxity of the right knee was noted.  Range of motion testing 
of the right knee revealed flexion to 110 degrees with pain, 
and extension to 10 degrees with pain and to 20 degrees 
without pain.  Range of motion testing of the left knee 
revealed flexion to 130 degrees with pain and to 120 degrees 
without pain, and extension to zero degrees with pain and to 
10 degrees without pain.  There was no evidence of 
instability of the left knee.  Relevant diagnoses included 
residuals of a right total knee replacement, with pain on 
weightbearing, swelling distal to the right knee, and 
limitation of range of motion; and left knee pain, with early 
degenerative joint disease changes.  The impression of right 
knee x-rays was to clinically rule out suprapatella, more 
severe than infrapatella effusions, and there were findings 
of suprapatella probable loose bodies and a calcified 
proximal medial collateral ligament.  Left knee x-rays 
revealed a tiny inferior patella osteophyte but were 
otherwise unremarkable.

VA radiological studies from May 1999 revealed a patellar 
spur, with edema, of the left knee and an apparently 
satisfactory total knee arthroplasty on the right.  A 
surgical pathology report of the left knee from August 1999, 
following a left knee scope, indicates fragments of fibrous 
and hyaline cartilage with degenerative changes and fragments 
of synovial tissue with focal hyperplasia of the lining cell.  
A January 2000 bone scan revealed mild irregular uptake in 
the left knee, consistent with degenerative joint disease.  
Subsequently, in a February 2000 rating decision, the RO 
granted a temporary 100 percent evaluation for the left knee 
disorder for the period from August 19 until October 1 of 
1999.

The veteran underwent a further VA orthopedic examination in 
March 2000, during which he complained of constant pain in 
both knees.  The examination revealed the right knee to be 
stable, with moderate bony abnormality, flexion to 75 
degrees, pain in flexion at 60 degrees, and extension to zero 
degrees without pain.  There was minimal bony deformity and 
no sign of inflammation of the left knee.  However, there was 
severe crepitus on flexion.  Stability of the left knee 
appeared to be intact, although it was described as "very 
hard because he has significant degrees of discomfort with 
manipulation."  The veteran was able to flex to 115 degrees, 
with severe pain at 105 degrees.  Extension of the left knee 
was to zero degrees, without pain.  The diagnosis was post 
surgical and arthroscopic repair of both knee joints for 
degenerative arthritis.  X-rays and a bone study were noted 
to have revealed mildly increased blood flow and blood pool 
activity in the femoral aspect of the right knee, mildly 
increased uptake in the tibial and femoral peri-prosthetic 
surfaces of the right knee (most likely due to loosening of 
the prosthesis), and mild irregular uptake in the left knee 
that was consistent with degenerative joint disease.   In 
view of this examination report, the RO increased the 
evaluation for the veteran's right knee disorder to 40 
percent, effective from January 5, 2000, the date of the 
above-referenced bone study.

A May 2000 questionnaire signed by two physicians indicates 
that the veteran had symptoms including a swollen right knee, 
with reduced range of motion; and pain that "often" 
interfered with attention and concentration.  The doctors 
indicated that the veteran could not sit, stand, or walk for 
more than one hour each per day and could rarely or not at 
all perform stooping, crawling, climbing, crouching, or 
kneeling, or lifting up to five pounds.  These doctors noted 
that the veteran would need a job that permitted shifting 
positions every one-half hour, as well as one ten minute rest 
period per hour.  The noted limitations were described as 
permanent in nature.  A VA treatment record from the same 
date indicates that the veteran had severe back pain, 
loosening of the right knee prosthesis, and signs of 
degenerative osteoarthritis of the left knee.  The veteran's 
right knee replacement was characterized as "failed."  He 
was considered totally disabled for work activity, as he had 
"a less than sedentary residual functional capacity."  

In July 2000, the veteran underwent same-day surgery on his 
right knee due to loosening of his knee prosthesis and was 
treated for knee pain immediately thereafter.  Subsequently, 
in a July 2000 rating decision, a temporary 100 percent 
evaluation was assigned for the period from July 13 until 
November 1 of 2000.

III.  Right knee disorder

In evaluating the veteran's right knee disorder, the Board is 
cognizant of the fact that he underwent a right total knee 
arthroplasty on September 25, 1997 and was assigned a 
temporary 100 percent evaluation from that date until 
December 1, 1998.  The Board therefore acknowledges that 
there are two significant periods of time at issue in this 
case:  the period prior to September 25, 1997, and the period 
beginning on December 1, 1998.

With regard to the period prior to September 25, 1997, the 
Board observes that the veteran was evaluated at the 30 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  Under this section, a maximum evaluation of 30 
percent is warranted for severe recurrent subluxation or 
lateral instability of the knee, and the criteria of 38 
C.F.R. §§ 4.40 and 4.45 (2000), regarding consideration of 
such symptoms as painful motion and functional loss due to 
pain, are not applicable.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  

Given that the 30 percent evaluation is the maximum 
evaluation under Diagnostic Code 5257, the Board has 
considered other diagnostic criteria in determining whether a 
higher evaluation is warranted.  However, prior to September 
25, 1997, there was no evidence of ankylosis in flexion 
between 10 and 20 degrees (the criteria for a 40 percent 
evaluation under Diagnostic Code 5256) or extension limited 
to 30 degrees (the criteria for a 40 percent evaluation under 
Diagnostic Code 5261).  

Nevertheless, the Board observes that the VA Office of 
General Counsel has determined that separate evaluations may 
be assigned in cases where the veteran is rated under 
Diagnostic Code 5257 for instability and also has arthritis 
of the same knee.  See VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23-97 (July 1, 1997).  In this case, the Board 
observes that the veteran was found to have degenerative 
arthritis of the right knee prior to September 25, 1997.  
While the December 1996 VA examination revealed range of 
motion of the right knee from zero to 110 degrees, there was 
objective evidence of pain with motion.  As such, the Board 
finds that, for the period prior to September 25, 1997, a 
separate evaluation of 10 percent is warranted in view of 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261 (2000), 
which address the evaluation of degenerative arthritis and 
limitation of motion of the knee, and 38 C.F.R. §§ 4.40 and 
4.45 (2000).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

The Board must also consider the period beginning on December 
1, 1998.  As this period followed a right total knee 
arthroplasty, the relevant code section is now Diagnostic 
Code 5055.   Under this section, a 100 percent evaluation is 
warranted for one year following implantation of a knee 
prosthesis.  In cases of chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation is warranted.  In cases of 
intermediate degrees of residual weakness, pain, or 
limitation of motion, Diagnostic Codes 5256, 5261, and 5262 
are to be considered by analogy.  See 38 C.F.R. § 4.20 
(2000).  Otherwise, a minimum evaluation of 30 percent is to 
be assigned.  The record reflects that the veteran has been 
assigned a 30 percent evaluation for the period from December 
1, 1998 until January 5, 2000 and a 40 percent evaluation 
since the latter date.

In reviewing the evidence dated after December 1, 1998, the 
Board observes that the veteran has continued to demonstrate 
significant right knee symptomatology.  The December 1998 VA 
examination revealed chronic swelling, medial laxity, pain on 
motion, and pain on weightbearing.  The March 2000 VA 
examination revealed further limitation of flexion, although 
there was no evidence of instability.  While the RO did not 
effectuate the veteran's 40 percent evaluation until January 
2000, the Board finds that the December 1998 and March 2000 
VA examinations revealed, on balance, a similar degree of 
severity of the right knee disorder.  While the veteran's 
flexion of the right knee was reduced further in March 2000, 
medial laxity was shown in December 1998.  The Board 
therefore finds that an evaluation of at least 40 percent is 
warranted for the time period going back to December 1, 1998.

The question then becomes whether an even higher evaluation, 
of 60 percent, is warranted under Diagnostic Code 5055.  In 
other words, the Board must determine whether the veteran's 
right knee disability is more properly characterized as 
intermediately or severely disabling for the period beginning 
on December 1, 1998.  In this regard, the Board has 
considered the May 2000 VA treatment record indicating that 
the veteran's right knee replacement had failed.  Moreover, 
there is evidence of loosening of the right knee prosthesis, 
which required further surgical intervention in July 2000.  
Overall, this evidence suggests a disability that is more 
properly classified as severely disabling than as 
intermediately disabling.  Therefore, for the period 
beginning on December 1, 1998, a maximum evaluation of 60 
percent is warranted under Diagnostic Code 5055.

In assigning a 60 percent evaluation, the Board would point 
out that this evaluation subsumes the previously assigned 10 
percent evaluation for arthritis and painful motion and the 
30 percent evaluation under Diagnostic Code 5257.  The VA 
General Counsel opinions described above do not address 
whether separate evaluations are warranted when a knee 
disability is evaluated under Diagnostic Code 5055, and the 
criteria of this code section encompass both painful motion 
and weakness.  The Board is also mindful of 38 C.F.R. § 4.14 
(2000), which precludes "pyramiding," the evaluation of the 
same disability under various diagnoses.  The Board would 
point out that the presently assigned 60 percent evaluation 
marks a substantial increase over the earlier assignment of 
separate 10 percent and 30 percent evaluations.

IV.  Left knee disorder

The RO has evaluated the veteran's left knee disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5259 (2000).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Under 
Diagnostic Code 5259, a 10 percent evaluation is warranted 
for a disability encompassing removal of semilunar cartilage 
that is symptomatic.  

In this case, the most evident symptoms of the veteran's left 
knee disorder have been severe crepitus and pain with motion 
of the left knee.  Range of motion testing of the left knee 
has consistently shown extension to zero degrees and flexion 
to at least 100 degrees, albeit with pain near the extremes 
of motion.  During the pendency of this appeal, the veteran's 
left knee disorder has not been shown to be productive of 
objective evidence of instability, and, as such, there is no 
basis for separate evaluations for arthritis and instability 
in view of VAOPGCPREC 23-97.  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).

While the Board acknowledges the veteran's problems with pain 
on motion of the left knee, such pain has already been 
considered by the RO in granting a 10 percent evaluation in 
November 1998.  See DeLuca v. Brown, supra.  Moreover, there 
is no evidence of ankylosis of the left knee at a favorable 
angle in full extension, or in slight flexion between zero 
and 10 degrees (the criteria for a 30 percent evaluation 
under Diagnostic Code 5256); dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint (the criteria for a 20 percent evaluation 
under Diagnostic Code 5258); flexion limited to 30 degrees 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5260); or extension limited to 15 degrees (the criteria 
for a 20 percent evaluation under Diagnostic Code 5261).

In short, there is no schedular basis for an evaluation in 
excess of 10 percent for the veteran's left knee disorder, 
and the preponderance of the evidence is therefore against 
his claim for that benefit.  In reaching this decision, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 

V.  Consideration under 38 C.F.R. § 3.321(b)(1) (2000)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right and left knee disabilities 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations.  
While a VA doctor in May 2000 concluded that the veteran was 
unemployable, this unemployability was attributed to a 
combination of disabilities, including a low back disorder, 
rather than to his individual knee disorders alone.  Also, 
while the veteran has undergone surgery on both knees during 
the pendency of this appeal, he has already been assigned 
temporary 100 percent evaluations for the periods of 
convalescence following such surgeries.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER


An evaluation in excess of 30 percent for a right knee 
disorder, with instability,  for the period prior to 
September 25, 1997 is denied.

A separate 10 percent evaluation for arthritis and painful 
motion of the right knee is granted for the period prior to 
September 25, 1997, subject to the laws and regulations 
governing the payment of monetary benefits.

A 60 percent evaluation for residuals of right total knee 
replacement is granted for the period beginning on December 
1, 1998, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased rating for postoperative residuals of a left 
knee meniscus tear, currently evaluated as 10 percent 
disabling, is denied.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing law is 
applicable to the appellant's claim of entitlement to service 
connection for a low back disability.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  This new law 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, except in cases where there is no "reasonable 
possibility" that such assistance would aid in 
substantiating the claim.  Id.

The veteran's claim of entitlement to service connection for 
a low back disability is accompanied by evidence that raises 
a reasonable possibility that, if he is given further 
assistance, his claim may be substantiated.  More 
specifically, the Board observes that, at his March 1998 VA 
hearing, the veteran testified that his right knee gave way 
and that he fell and injured his low back as a result.  
Alternatively, the veteran contends that alterations in his 
posture and gait resulting from his service-connected knee 
disabilities have led to his current low back disability.  
The Board notes that, in both October and December of 1996, 
VA physicians related the history of falling given by the 
veteran and did not find it questionable.  Under the 
circumstances, the Board believes that the veteran should be 
afforded a further VA examination in order to determine 
whether his low back disability as likely as not developed 
either as a result of a fall or as the result of changes in 
his posture and gait.  

In view of the foregoing, the issue of entitlement to service 
connection for a low back disorder is REMANDED back to the RO 
for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination of his low back.  
The claims file should be made available 
to, and reviewed in its entirety by, the 
examining physician in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be accomplished.  Based on a review of 
the claims file and the results of the 
examination, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's low 
back disorder is etiologically related to 
his service-connected knee disorders.  If 
the examiner does not find that the 
veteran's low back disorder was incurred 
as a result of the knee disorders, he or 
she should comment on the likelihood that 
such disorders aggravated the low back 
disorder.  If no etiological relationship 
is found, the examiner should, if 
possible, discuss any intercurrent causes 
of the low back disorder.  All opinions 
and conclusions expressed must be 
accompanied by a complete rationale in a 
typewritten report.

2.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion.  See generally Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  
Further, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  Then, upon completion of the 
requested development, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
low back disorder, to include as due to 
his service-connected knee disorders.  If 
the determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given a reasonable period of time in 
which to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication in accordance with the VA's due 
process requirements, and the Board intimates no 

opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals

Error! Not a valid link.

